DETAILED ACTION
Claims 1, 3-13, 15-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter because Claim 20 defines a “computer-readable storage medium” When reviewing the specification for a definition of the claimed “computer-readable storage medium” there is none. Paragraph [0025] properly defines “computer-readable medium,” however the specification provides no definition for the terms recited in the claims. Thus, the BRI of the term “computer-readable storage medium” fails to exclude non-statutory “storage devices” such as signals, thus the product claim is non-statutory for being software per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten et al. (US 2014/0068560 A1) in view of Fu et al. (US 2017/0257432 A1).

Eksten was cited in IDS filed on 05/28/2021.

Regarding claim 1, Eksten teaches the invention substantially as claimed including a method to deploy a plurality of event-driven application components of an event-driven application in a distributed computing environment ([0004]: a deployment subsystem for deploying computing applications at runtime… identify a plurality of available platforms…; [0048]: Embodiments described herein may relate to various types of computing applications, such as media applications, resource related applications, voting applications, user registration applications, integrity management applications, and so on. By way of illustrative example embodiments may be described herein in relation to media applications. (i.e., event-driven); [0060]: by analyzing the workflow of the component 24, graph 28, or blueprint 28a based on computational processing, latency, resource usage, and so on, system 10 is operable to decide how to partition the computing application and run the partitioned computing application across available platforms), the method comprising: 
automatically analyzing application source code of the event-driven application, using one or more processors ([0060] Accordingly, by analyzing the workflow of the component 24, graph 28, or blueprint 28a based on computational processing, latency, resource usage, and so on, system 10 is operable to decide how to partition the computing application and run the partitioned computing application across available platforms. System 10 is operable to allocate the partitioned component 24, graph 28, or blueprint 28a to platforms that can implement the required processing in an optimal way; [0068] Components 24 are building blocks of the system 10. A component 24 is an object, plug in or set of software code that defines a processing mechanism; [0076]: component’s source code; [0238] system 10 including a processor), the automatic analyzing comprising:
identifying relationships between the plurality of event-driven application components ([0004] wherein a graph identifies components, connections between the components); 
determining component requirements of the plurality of event-driven application components to be supported at an assigned computational node ([0004] identify processing requirements for a graph… identify a plurality of available platforms, wherein each available platform has corresponding available processing capabilities; [0005] the processing requirements comprise one or more members selected from the group consisting of: architecture, processing time, required security, processing overhead, memory usage, hardware resources, hardware optimization, dependencies, operating system, data throughput, and processing time constraint.; [0101]: Components 24 may have properties that may be accessed and used by partitioning module 33 to assist with partitioning. For example, properties may relate to processing requirements that are defined at design and development time. The properties related to ; and 
identifying an identified node set of a plurality of node sets for assignment to the plurality of event driven application components ([0004] identify a plurality of available platforms, wherein each available platform has corresponding available processing capabilities; [0186] the partitioning modules 33 is operable to identify processing requirements for each subgraph, allocate each subgraph to one of the available platforms (an identified node set of a plurality of node sets)); 
assigning the plurality of event-driven application components to the identified node set based on the component requirements of the plurality of event-driven application components and an assignment rule ([0185] The partitioning module 33 enables dynamic distribution of the graph over different platforms; [0186] the partitioning modules 33 is operable to identify processing requirements for each subgraph, allocate each subgraph to one of the 
assigning computational nodes of the distributed computing environment to the identified node set ([0004]; [0060]: if there are six components in a graph 28, of which three can run on any operating system and the other three can only run on a specific operating system that only one platform has, then the three would be allocated to the platform with the specific operating system, and the other three would be allocated to one or more other platforms to share resources and spread processing across the available platforms); and 
automatically deploying the plurality of event-driven application components to the computational nodes of the identified node set ([0186] allocate each subgraph to one of the available platforms).

generating a configuration file assigning the plurality of event-driven application components to the identified node set based on the component requirements of the plurality of event-driven application components and an assignment rule; and
	using the configuration file and the one or more processors, automatically deploying the plurality of event-driven application components to the computational nodes

However, Fu teaches generating a configuration file assigning the plurality of event-driven application components to the identified node set based on the component requirements of the plurality of event-driven application components and an assignment rule ([0059] In general, dependency information may include information about pre-requisites for starting, deploying, and/or running a service; [0063] As another example, residence dependency information may include VM co-residency information and/or VM placement information and/or container cluster placement information. VM co-residency information for a first component (e.g. a service or a nested application that is part of a multi-tier application) may specify information about other components that may be co-resident with the first component on a given VM or container host when deployed. In some instances, VM co-residency information for a first service may specify that the first service cannot be co-resident with one or more other specified services running on the same VM. In some embodiments, the VM placement information may specify a mapping of components to VMs. For example, VM placement information may determine how application components are distributed among available VMs. In some embodiments, VM residence dependency information associated with a service may be used to determine placement of the service at the time the service is deployed; [0068] event-driven apps); and 
using the configuration file and the one or more processors, automatically deploying the plurality of event-driven application components to the computational nodes (9. The processor-implement method of claim 8, wherein deploying the single instance of the hybrid distributed multi-tier application using the DOE comprises: deploying the single instance of the hybrid distributed multi-tier application based, in part, on the dependency information for each of the components of the hybrid distributed multi-tier application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu with the teachings of Eksten to determine a configuration information to determine how to distribute application components/tiers. The modification would have been motivated by the desire of increasing the performance of computing applications by distributing the computational workload across a networked cluster of computers. See Fu’s [0005]   

Regarding claim 3, Fu teaches wherein the generating of the configuration file comprises assigning a common set of event-application components to each node of a respective node set of the plurality of node sets ([0088]: Co-residency information may specify (i) components that may not be co-resident and/or (ii) components that are to be co-resident on a VM/node/container cluster when the hybrid distributed application is deployed. For example, metadata in Workflow Descriptor 210 may specify VM co-residency for services S2 164-1, S3 164-2, and S4 164-3 (FIG. 3) in tier 160 on a container cluster.).  

Regarding claim 4, Eksten teaches wherein the rule is a first rule of a set of rules is applied to assign each of the plurality of event-driven application components to a node set of the plurality of node sets that is sufficient to provide proper operation of the event-driven application ([0189] The partitioning module 33 is operable to perform dynamic partitioning and allocation based on partitioning rules to determine an optimal partitioning. The rules may indicate that certain types of data streams should run on specific types of systems, or systems having particular processing capabilities. For example, distribution of video output may occur on a separate host that is dedicated/optimized for distribution of the video to a large number of clients. Accordingly, the rule may indicate that the component 24 or graph implementing video distribution should execute on the dedicated video distribution host.).  

Regarding claim 5, Eksten teaches wherein the node set to which a respective event-driven application component is assigned is identified based on a determination of minimal code that may be assigned to the respective event-driven application component ([0060] System 10 is operable to allocate the partitioned component 24, graph 28, or blueprint 28a to platforms that can implement the required processing in an optimal way; [0068] Components 24 are building blocks of the system 10. A component 24 is an object, plug in or set of software code that defines a processing mechanism and uses the SDK 20 to interact with the development framework 12. At application runtime, a component 24 is configured to process data flowing through the component 24 as a data container 56. Each component 24 may be a single component 24 or a compound component 26 built up of multiple embedded components 24. A component 24 may contain plug in files, and other files, such as jar files, dlls, and so on.).  

Regarding claim 6, Eksten teaches wherein the analyzing of the application source code includes identifying a notational declaration of a remote reference by each of the event-driven application components of the plurality of event-driven application components ([0060] Accordingly, by analyzing the workflow of the component 24, graph 28, or blueprint 28a based on computational processing, latency, resource usage, and so on, system 10 is operable to decide how to partition the computing application and run the partitioned computing application across available platforms; [0078] Each component 24 may have one or more versions. A version is a specific form or state of the component 24, and may reflect new developments or implementations of the component 24. Each version of a component 24 may be referenced using a version name or number.).  

Regarding claim 7, Eksten teaches wherein the notational declaration of the remote reference comprises a declaration of a logical computing resource constraint of the remote reference ([0060]: For example, if there are six components in a graph 28, of which three can run on any operating system and the other three can only run on a specific operating system that only one platform has, then the three would be allocated to the platform with the specific operating system, and the other three would be allocated to one or more other platforms to share resources and spread processing across the available platforms.).  

Regarding claim 8, Eksten teaches wherein the analyzing of the application source code includes analyzing the notational declaration to identify a class of computational nodes on which a programming directive, specified by a specific event-driven application component, is to be executed ([0060] For example, if there are six components in a graph 28, of 

Regarding claim 9, Eksten teaches wherein the analyzing of the application source code includes determining a resource that operationally triggers execution of a specific event-driven application component ([0189]: a rule may be directed to a failover mechanism that partitions upon detecting on a failure of local resources).  

Regarding claim 10, Eksten teaches wherein the analyzing of the application source code includes determining a resource referenced by a specific event-driven application component ([0060] Accordingly, by analyzing the workflow of the component 24, graph 28, or blueprint 28a based on computational processing, latency, resource usage, and so on, system 10 is operable to decide how to partition the computing application and run the partitioned computing application across available platforms. System 10 is operable to allocate the partitioned component 24, graph 28, or blueprint 28a to platforms that can implement the required processing in an optimal way; [0068] Components 24 are building blocks of the system 10. A component 24 is an object, plug in or set of software code that defines a processing mechanism; [0076]: component’s source code; [0184] The partitioning module 33 identifies processing requirements in order to determine an optimal way to partition the application into discrete stand-alone subgraphs. The processing requirements may include security, operating 

Regarding claim 11, Eksten teaches wherein the analyzing of the application source code includes identifying a dependency of an identified code segment of a specific event-driven application component ([0060] Accordingly, by analyzing the workflow of the component 24, graph 28, or blueprint 28a based on computational processing, latency, resource usage, and so on, system 10 is operable to decide how to partition the computing application and run the partitioned computing application across available platforms. System 10 is operable to allocate the partitioned component 24, graph 28, or blueprint 28a to platforms that can implement the required processing in an optimal way; [0068] Components 24 are building blocks of the system 10. A component 24 is an object, plug in or set of software code that defines a processing mechanism; [0076]: component’s source code; [0004] wherein a graph identifies components, connections between the components).  

Regarding claim 12, Fu teaches wherein the analyzing of the application source code includes generating analysis metadata that is used to generate the configuration file ([0062] For example, dependency metadata specifying that a first service cannot depend on a second service may be used during system configuration to prevent configurations where the first service depends on the second service; [0063]; [0074]; [0083] In some embodiments, Workflow Descriptor 210 may include metadata pertaining to services, dependencies, and/or lifecycle stages associated with a hybrid distributed application being orchestrated and/or deployed on one or more clouds and/or container clusters. For example, Workflow Descriptor 210 may include 

Regarding claim 21, Fu teaches wherein the plurality of node sets comprises a default node set, and each event-driven application component is assigned to the default node set prior to the automatic analyzing ([0088] In general, a user may specify placement/residency and/or co-residency information for a subset of the plurality of components (e.g. services and/or nested applications) in a multi-tier application.).

Regarding claim 13, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations “a processor; and a memory storing instructions that, when executed by the processor” is taught by Eksten in at least [0004]: “one or more processors, and a memory coupled to the one or more processor and configured to store instructions executable by the one or more processors to”.

Regarding claim 15, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 10 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 22, it is a system type claim having similar limitations as claim 21 above. Therefore, it is rejected under the same rationale above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hosie et al. (US 10,601,871 B2) Reconfiguration Of Security Requirements For Deployed Components Of Applications. See at least Claim 1.
De Capoa et al. (US 2019/0138287 A1) DYNAMIC SELECTION OF DEPLOYMENT CONFIGURATIONS OF SOFTWARE APPLICATIONS. See at least [0033].
Allen (US 9,804,945 B1) Determinism For Distributed Applications. See at least Claim 1.
Winterfeldt et al. (US 2013/0232480 A1) SINGLE, LOGICAL, MULTI-TIER APPLICATION BLUEPRINT USED FOR DEPLOYMENT AND MANAGEMENT OF MULTIPLE PHYSICAL APPLICATIONS IN A CLOUD ENVIRONMENT. See at least [0052].
Foley et al. (US 2009/0119668 A1) DYNAMIC FEASIBILITY ANALYSIS FOR EVENT BASED PROGRAMMING. See at least [0018].
Hunt (US 6,983,463 B1) Network Independent Profiling Of Applications For Automatic Partitioning And Distribution In A Distributed Computing Environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195